J-S16026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEYRON HILLARY HOFFMAN                     :
                                               :
                       Appellant               :   No. 1664 MDA 2021


      Appeal from the Judgment of Sentence Entered November 18, 2021,
               in the Court of Common Pleas of Schuylkill County,
             Criminal Division at No(s): CP-54-CR-0001424-2020.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED: JULY 11, 2022

        Keyron Hillary Hoffman appeals from the judgment of sentence imposed

following his convictions for possession with intent to deliver, possession of a

controlled substance, operation following suspension of registration, and

operation of a vehicle without inspection.1 Hoffman challenges the denial of

his motion to suppress. We affirm.

        The suppression court found that on August 11, 2020, West Penn

Township Police Corporal John C. Kaczmarczyk, Jr. lawfully stopped Hoffman’s

Jeep Patriot because its registration was suspended. Hoffman pulled over and

parked along the shoulder of State Route 309 northbound, a busy four-lane

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 35 P.S. § 780-113(a)(30) and (a)(16) and 75 Pa.C.S.A. §§ 1371(a) and
4703(a), respectively.
J-S16026-22



highway.     Hoffman exited his vehicle, approached the police cruiser, and

handed his information to the officer.           In addition to the suspended

registration, the vehicle also did not have a current inspection sticker.

Sergeant Lorah arrived on the scene, and Corporal Kaczmarczyk cited

Hoffman for these Vehicle Code violations.

       Corporal Kaczmarczyk told Hoffman that his vehicle would have to be

impounded because it could not be lawfully driven, and he offered him a ride

to the Burger King in Tamaqua. Corporal Kaczmarczyk permitted Hoffman to

clear out the vehicle, and Sergeant Lorah gave Hoffman a ride. While Corporal

Kaczmarczyk waited for the tow truck, he noticed that Hoffman had left his

vehicle’s headlights on. When Corporal Kaczmarczyk entered the vehicle to

turn off the headlights, he smelled marijuana.       He began a search of the

vehicle2 and found three open shopping bags full of a green leafy material in

plain view on the floor of the rear passenger side.       Corporal Kaczmarczyk

seized the bags and called Sergeant Lorah to bring Hoffman back to his car.

He arrested Hoffman, who had a backpack containing $5320 in cash and more

marijuana. Corporal Kaczmarczyk charged Hoffman with the above offenses.

       On October 15, 2020, Hoffman moved to suppress the marijuana and

money. The suppression court heard the matter on November 9, 2020. On

June 22, 2021, the court denied suppression. On September 21, 2021, the

parties entered a factual stipulation to support a verdict of guilt, understanding
____________________________________________


2 Although Corporal Kaczmarczyk testified that this was an inventory search,
the suppression court did not make a finding as to the purpose of the search.

                                           -2-
J-S16026-22



that this would permit Hoffman to appeal the denial of his suppression motion.

The trial court approved and entered the stipulation as an order of court on

September 22, 2021.

      On November 18, 2021, the trial court imposed an aggregate sentence

of nine to eighteen months’ incarceration followed by one year of probation.

Hoffman timely appealed.     The trial court did not order Hoffman to file a

concise statement of errors complained of on appeal. As its opinion pursuant

to Pennsylvania Rule of Appellate Procedure 1925(a), the trial court provided

its suppression order, the parties’ stipulation, and the sentencing order.

      Hoffman raises the following issue on appeal:

      Did the [suppression court] err in denying Hoffman’s Motion for
      Suppression of Evidence filed on October 15, 2020 wherein that
      Motion alleged that the inventory search conducted by Officer
      Kaczmarczyk was both invalid and unwarranted and thus the
      marijuana and U.S. currency should be suppressed[?]

Hoffman’s Brief at 4.

      On appeal,

      our standard of review for the denial of a suppression motion is
      de novo and is limited to determining whether the suppression
      court’s factual findings are supported by the record and whether
      the legal conclusions drawn from those facts are correct. Our
      scope of review is to consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the
      suppression record as a whole. When the sole issue on appeal
      relates to a suppression ruling, our review includes only the
      suppression hearing record and excludes from consideration
      evidence elicited at trial.




                                     -3-
J-S16026-22



Commonwealth v. Green, 265 A.3d 541, 550–51 (Pa. 2021) (quotations

and citations omitted).

       Here, Hoffman complains that Officer Kaczmarczyk did not comply with

Section 6309.2 of the Vehicle Code, which provides in relevant part:

       If a motor vehicle . . . for which the registration is suspended, as
       verified by an appropriate law enforcement officer, is operated on
       a highway or trafficway of this Commonwealth, the law
       enforcement officer shall immobilize the motor vehicle . . . or, in
       the interest of public safety, direct that the vehicle be towed and
       stored by the appropriate towing and storing agent . . . , and the
       appropriate judicial authority shall be so notified.

75 Pa.C.S.A. § 6309.2(a)(2).3

       The Supreme Court of Pennsylvania explained the operation of Section

6309.2 in Commonwealth v. Lagenella, 83 A.3d 94 (Pa. 2013). When a

person with a suspended license operates a vehicle,4 the statute requires the

police to impound the vehicle if it poses public safety concerns and to

immobilize it if it does not.            Id. at 101 (citing Commonwealth v.

Thompson, 999 A.2d 616, 620 (Pa. Super. 2010)); see id. at 100 (holding

that “towing and storage” means impounding). Thus, when a car was not
____________________________________________


3Section 6309.2 is effective in Philadelphia and in municipalities that adopt it
by ordinance. See Commonwealth v. Henley, 909 A.2d 352, 361–62 (Pa.
Super. 2006) (en banc) (citing 75 Pa.C.S.A. § 6309.2, Historical and Statutory
Notes). Here, West Penn Township adopted Section 6309.2. West Penn Twp.
Ordinance No. 3 of 2018, § 2(b) (Nov. 5, 2018).
4 Lagenella pertained to Section 6309.2(a)(1), which applies when a person
with a suspended license operates a vehicle. The instant case falls under
Section 6309.2(a)(2), which applies when a person operates a vehicle with
suspended registration.   The language providing for immobilization or
impoundment is the same in both provisions.

                                           -4-
J-S16026-22



disabled or damaged, had no broken glass around it, and was not impeding

the flow of traffic, there was no indication that it posed an issue of public

safety; Section 6309.2 required the police to immobilize it, not to impound it.

Id. at 101–02.5

       The court in Lagenella further held that when the police immobilize a

vehicle pursuant to Section 6309.2, this does not justify an inventory search.

83 A.3d at 102–06 (holding “that a warrantless inventory search of a vehicle

is permissible only when the police have lawfully towed and stored, or

impounded the vehicle”). Therefore, where there was no basis for an officer

to tow the appellant’s car, it was improper to perform an inventory search

beforehand. Id. at 106. Because such a search was improper, the weapons

found during the search should have been suppressed. Id.

       As to police assessment of issues of public safety, we have previously

stated: “Judges are not in a position to second-guess a police officer’s decision

to tow a vehicle which, in the officer’s opinion, may create a traffic hazard. To

do   so   would     seriously    handicap      legitimate   traffic-control   activities.”

Commonwealth v. Henley, 909 A.2d 352, 364 (Pa. Super. 2006) (en banc)

(citation omitted). In assessing factual findings from suppression courts, we

have thus found that vehicles pose issues of public safety when they block

traffic or are parked illegally. E.g., Commonwealth v. Peak, 230 A.3d 1220,

____________________________________________


5 The court in Lagenella declined to rule on whether a police policy requiring
towing even when there are no safety concerns would be valid in light of
Section 6309.2. 83 A.3d at 102 n.5.

                                           -5-
J-S16026-22



1225–28 (Pa. Super. 2020) (vehicle blocking gas pump at private business);

Henley, 909 A.2d at 365 (vehicle stopped in snowy roadway with no parking

permitted); Commonwealth v. Jones, 2022 WL 289261, at *4 (Pa. Super.

Feb. 1, 2022) (memorandum) (vehicle on limited access highway, closing a

lane); Commonwealth v. Torres, 2021 WL 1925716, at *3 (Pa. Super. May

13, 2021) (memorandum) (car partially blocking traffic). However, we have

found that the police are not justified in impounding vehicles that are parked

legally and do not pose a public safety risk.       E.g., Commonwealth v.

Singletary, 267 A.3d 1267, 1279 n.20 (Pa. Super. 2021) (vehicle legally

parked, not impeding traffic, and officer never saw anyone drive it);

Commonwealth v. Wright, 2020 WL 6268281 (Pa. Super. Oct. 26, 2020)

(memorandum) (vehicle legally parked, officer acknowledged no public safety

concern).

      Here, Hoffman argues that the suppression hearing testimony was “too

vague” to support a decision to tow, rather than immobilize, his vehicle.

Hoffman’s Brief at 13–14. Corporal Kaczmarczyk testified that Route 309 in

the area where he had stopped Hoffman is a high-traffic four-lane highway

with a speed limit of 45 miles per hour, where there are a lot of accidents.

N.T., Suppression, 11/9/20, at 7, 21–22. He therefore felt that Hoffman’s

vehicle, parked one to two feet past the white fog line, posed a risk to public

safety. The suppression court found Corporal Kaczmarczyk’s testimony that

the vehicle had to be towed for public safety purposes to be credible. Order,

6/22/21, at 3. The traffic level, speed, and history of accidents along the road

                                     -6-
J-S16026-22



where    Hoffman’s      vehicle   was    stopped   all   support   this   assessment.

Immobilizing the vehicle for 24 hours would pose a greater risk to public safety

than towing it would.         Therefore, contrary to Hoffman’s argument, the

suppression court did not err in concluding that Corporal Kaczmarczyk’s

decision to impound Hoffman’s vehicle complied with Section 6309.2.6

       Hoffman next argues that Corporal Kaczmarczyk’s search was not a

proper inventory search or investigatory search. Hoffman’s Brief at 16–18.

The Commonwealth argues that it met the requirements of a lawful inventory

search. Commonwealth’s Brief at 7. The suppression court concluded that

“[w]hile [Corporal] Kaczmarczyk may have opened up the motor vehicle’s

driver’s side door to turn off the headlights, he would inevitably have had to

conduct an inventory search and would have discovered the marijuana without

the need for a search warrant.” Order, 6/22/21, at 3.7

       “An inventory search of an automobile is permissible when (1) the police

have lawfully impounded the vehicle; and (2) the police have acted in

accordance with a reasonable, standard policy of routinely securing and

inventorying the contents of the impounded vehicle.” Lagenella, 83 A.3d at

____________________________________________


6Likewise, we reject Hoffman’s argument that the search violated the West
Penn Police Department policy directing inventory searches “on those vehicles
which cannot reasonably be left where discovered.” Hoffman’s Brief at 15,
Suppression Exhibit 1. Corporal Kaczmarczyk’s testimony supports that
Hoffman’s vehicle could not reasonably left on the shoulder of a busy road.
7 Inevitable discovery, also argued in the alternative by the Commonwealth,
ignores that the cash and some of the marijuana were recovered not from the
vehicle but from the backpack that Hoffman wore when he was arrested.

                                           -7-
J-S16026-22



102 (citing South Dakota v. Opperman, 428 U.S. 364, 375 (1976)). For

purposes of this analysis, “impounded” means that the police have lawful

custody of the automobile. Henley, 909 A.2d at 359 (citation omitted).

     As noted supra, Corporal Kaczmarczyk lawfully impounded Hoffman’s

vehicle under Section 6309.2(a)(2).       At the suppression hearing, the

Commonwealth introduced the West Penn Township Police Department’s

policy on inventory searches of vehicles. Suppression Exhibit 1. This policy

provides a “purpose of looking for valuables contained in a vehicle in police

custody to assure the safekeeping of any such valuables and documenting any

damage.” Id. It prohibits inventory searches “for the purpose of gathering

incriminatory evidence and/or contraband” but directs the police to seize any

evidence or contraband discovered during an inventory search. Id.

     Corporal Kaczmarczyk explained that he looks through every vehicle

that he tows “for items of value that could be a problem.” N.T., Suppression,

11/9/20, at 12. He testified that “whenever possible,” he conducts inventory

searches roadside, which he would have done with Hoffman’s vehicle even if

he did not turn off the headlights. Id. at 24. Although Corporal Kaczmarczyk

smelled marijuana when he entered Hoffman’s vehicle, there is no indication

that the smell prompted his search. Rather, Corporal Kaczmarczyk followed

the township policy on inventory searches. Therefore, Corporal Kaczmarczyk

performed a proper inventory search of Hoffman’s vehicle, and the

suppression court did not err in denying Hoffman’s motion to suppress.

     Judgment of sentence affirmed.

                                    -8-
J-S16026-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/11/2022




                          -9-